                Case 21-11238-CTG        Doc 18     Filed 09/15/21   Page 1 of 4




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

                                                     )
In re:                                               )      Chapter 11
                                                     )
AGSPRING MISSISSIPPI REGION, LLC, et al., 1          )      Case No. 21–11238 (CTG)
                                                     )
                                                     )      (Joint Administration Requested)
                              Debtors.               )
                                                     )

                NOTICE OF APPEARANCE AND REQUEST FOR NOTICE

         PLEASE TAKE NOTICE that Jones Walker LLP and Benesch, Friedlander, Coplan

& Aronoff LLP hereby enter their appearance (the “Notice of Appearance”) in the above-

captioned cases as counsel to CGB Enterprises, Inc. and Consolidated Grain and Barge Co.

(together, “CGB”), pursuant to sections 342 and 1109(b) of title 11 of the United States Code,

11 U.S.C §§ 101-1532 (as amended, the “Bankruptcy Code”), and Rules 2002, 3017, 9007

and 9010 of the Federal Rules of Bankruptcy Procedure (as amended, the “Bankruptcy

Rules”), and request that copies of any and all notices and papers filed or entered in these

cases be given to and served upon the following:

Mark A. Mintz                                      Gregory W. Werkheiser
Madison M. Tucker                                  Benesch, Friedlander, Coplan & Aronoff LLP
Jones Walker LLP                                   1313 N. Market St., Suite 1201
201 St. Charles Avenue, Suite 5100                 Wilmington, Delaware 19801
New Orleans, Louisiana 70170-5100                  Tel: 302-442-7010
Tel: 504-582-8368                                  Fax: 302-442-7012
Fax: 504-589-8368                                  gwerkheiser@beneschlaw.com
mmintz@joneswalker.com
mtucker@joneswalker.com


1
    The Debtors in these cases, along with the last four digits of each Debtor’s federal tax
    identification number, are: Agspring Mississippi Region, LLC (9147); Agspring MS 1, LLC
    (6456); Agspring MS, LLC (2692); Lake Providence Grain and Rice LLC (1986); and Bayou
    Grain and Chemical Corporation (7831). The Debtors’ mailing address is 5101 College Blvd.,
    Leawood, KS 66211.
               Case 21-11238-CTG          Doc 18      Filed 09/15/21     Page 2 of 4




       PLEASE TAKE FURTHER NOTICE that this constitutes not only a request for

service of the notices and papers referred to in the Bankruptcy Rules specified above, but also

includes, without limitation, a request for service of all orders and notices of any application,

motion, petition, pleading, request, complaint, or demand, whether formal or informal, whether

written or oral, and whether transmitted or conveyed by mail, courier service, hand delivery,

telephone, facsimile transmission, telegraph, telex, or otherwise, that (1) affects or seeks to affect

in any way any rights or interests of any creditor or party in interest in these cases, with respect

to (a) the debtors in the above-captioned cases (the “Debtors”) and any related adversary

proceedings, whether currently pending or later commenced; (b) property of the Debtors’ estate,

or proceeds thereof, in which the Debtors may claim an interest; or (c) property or proceeds

thereof in the possession, custody, or control of others that the Debtors may seek to use; or (2)

requires or seeks to require any act or other conduct by a party in interest.

       PLEASE TAKE FURTHER NOTICE that this notice of appearance and any

subsequent appearance, pleading, claim, or suit is not intended nor shall be deemed to waive the

rights of CGB: (1) to have an Article III judge adjudicate in the first instance any case,

proceeding, matter, or controversy as to which a bankruptcy judge may not enter a final order or

judgment consistent with Article III of the United States Constitution; (2) to have final orders in

a non-core case, proceeding, matter, or controversy entered only after an opportunity to object to

proposed findings of fact and conclusions of law and a de novo review by a district court judge;

(3) to trial by jury in any case, proceeding, matter, or controversy so triable; (4) to have the

reference withdrawn by the United States District Court in any case, proceeding, matter, or

controversy subject to mandatory or discretionary withdrawal; or (5) any other rights, claims,

actions, defenses, setoffs, or recoupments to which CGB is or may be entitled under agreements,




                                                  2
              Case 21-11238-CTG        Doc 18     Filed 09/15/21   Page 3 of 4




in law, or in equity, all of which rights, claims, actions, defenses, setoffs, and recoupments

expressly are hereby reserved.

Dated: September 15, 2020                         BENESCH, FRIEDLANDER, COPLAN
       Wilmington, Delaware                         & ARONOFF LLP

                                                   /s/ Gregory W. Werkheiser
                                                  Gregory W. Werkheiser (DE #3553)
                                                  1313 Delaware Avenue, Suite 1201
                                                  Wilmington, Delaware 19801
                                                  Telephone: (302) 442-7010
                                                  Facsimile: (302) 442-7012
                                                  Email: gwerkheiser@beneschlaw.com

                                                  Mark A. Mintz (LA Bar No. 31878)
                                                  Madison M. Tucker (LA Bar No. 37722)
                                                  JONES WALKER LLP
                                                  201 St. Charles Avenue, Suite 5100
                                                  New Orleans, Louisiana 70170-5100
                                                  Tel: 504-582-8368
                                                  Fax: 504-589-8368
                                                  mmintz@joneswalker.com
                                                  mtucker@joneswalker.com

                                                  Counsel for CGB Enterprises, Inc. and
                                                  Consolidated Grain and Barge Co.




                                              3
              Case 21-11238-CTG         Doc 18      Filed 09/15/21   Page 4 of 4




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on September 15, 2021 a true and correct copy of

the foregoing document was duly served by electronic transmission to all registered ECF users

appearing in the foregoing chapter 11 cases.


                                               /s/ Gregory W. Werkheiser
                                               Gregory W. Werkheiser (DE# 3553)
